Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about July 12, 2005, which adjudicated appellant a juve*493nile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of unlawful possession of weapons by a person under the age of 16 and possession of an imitation firearm in violation of Administrative Code of the City of New York § 10-131 (g) (1), and placed him in the custody of the New York State Office of Children and Family Services for a period of up to 12 months, unanimously modified, on the law, to the extent of vacating the finding with respect to the weapon possession and dismissing that count of the petition, and otherwise affirmed, without costs.
As the presentment agency concedes, the evidence was legally insufficient to sustain the weapon possession charge. However, the court’s finding with respect to the imitation firearm charge was based on legally sufficient evidence and was not against the weight of the evidence. The evidence supported the court’s conclusion that, at the time it was in appellant’s possession, the item in question “substantially duplicate[d] or [could] reasonably [have been] perceived to be an actual firearm” (Administrative Code of City of NY § 10-131 [g] [1]), especially from the point of view of an observer with no opportunity to examine it closely. Concur—Andrias, J.P., Marlow, Sullivan, Gonzalez and Sweeny, JJ.